~ Case 2:17-cv-00352-TPB-NPM Document 1 Filed 06/22/17. Page 1 of 28 PagelD 1
: FILED

    
   

IN THE UNITED STATES DISTRICT COURT 2017 JUN 22

FOR THE MIDDLE DISTRICT OF FLORIDA 2: 34
FORT MYERS DIVISION CLERK us sens
MIDO Plc
UNITED STATES OF AMERICA, ex rel., FORT MMERS FLORIDA OA
MELISSA STRUNK,
Plaintiff/Relator,
v. cl ef TA 7: 7
VOV-359,- Fear. 5G

WAYNE ISAACSON, M_D.. ( CH

COLLIER ANESTHESIA PAIN, LLC,
PHYSICIANS SURGERY CENTER, LLC,
d/b/a LEE ISLAND COAST SURGERY

CENTER and CAPE CORAL SURGERY
CENTER, LTD., FILED UNDER SEAL PURSUANT

TO 31 U.S.C. 3730(b)(2)
Defendants.

 

COMPLAINT PURSUANT TO FALSE CLAIMS ACT (31 U.S.C. § 3730(b)(2))

COMES NOW, United States of America ex rel. Melissa Strunk (hereinafter referred to
as “Relator’”’), and hereby submits the following Complaint under seal in accordance with the
requirements of the False Claims Act, 31 U.S.C. §3730(b)(2).

I; NATURE OF THE ACTION

I. Plaintiff/Relator Melissa Strunk brings this action on behalf of the United States
of America (“United States” or ‘“Government”), to recover treble damages and civil penalties
under the False Claims Act (FCA), 31 U.S.C. § 3730(b)(1).

2. Relator’s claims against Defendants under the FCA are based upon false
certifications and false or fraudulent claims that Defendants presented, or caused to be presented,
to Medicare for reimbursement of pain injection services provided to the patients that the
Defendants illegally induced to utilize Defendants services under the AKS and/or the Stark Law.

3 Beginning on or around at least January 2013, and continuing through the filing

(s+ )

Page | of 28
t

Case 2:17-cv-00352-TPR.NPM Document 1 Filed 06/22/17, Page 2 of 28 PagelD 2

of this complaint (“relevant period”), Defendants engaged in a fraudulent remuneration scheme,
waiving co-payment obligations that had caused them a loss in business. .

4, Defendants essentially provided kickbacks to Medicare beneficiaries by routinely
waiving their copayments in whole or in part, which is the amount the beneficiaries were
required to pay for services rendered, without an individualized determination of financial
hardship or exhaustion of reasonable collection efforts, in violation of the Anti-Kickback Statute
(“AKS”), 42 U.S.C. § 1320a-7b and the Stark Law, 42 U.S.C. § 1395nn. Although Defendant
waived the copayments, it included the copayment amounts in billings submitted to Medicare for
reimbursement, thereby falsely inflating its bills to Medicare for those services.

5. Defendants knew they were not entitled to payment from federal payors for
services procured in violation of the AKS and/or the Stark Law, but submitted falsified
documentation in an attempt to circumvent such laws.

6. Defendants’ engagement in this fraudulent scheme resulted in the inducement of
federal program business and the submission of false and fraudulent claims for reimbursements
from Medicare, all in violation of the federal Civil Monetary Penalties Law (CMPL), 42 U.S.C. §
1320a-7a(a)(5). The CMPL prohibits offering or transferring remuneration to federal program
beneficiaries if the provider knows or should know that the remuneration is likely to influence
the beneficiary to order or receive items or services payable by federal or state healthcare
programs from a particular provider. The CMPL specifically defines “remuneration” to include
waivers of co-pays and deductibles. (42 U.S.C. § 1320a-7a(i)).

II. JURISDICTION AND VENUE
7. This Court has jurisdiction over the subject matter of this action pursuant to 28

- US.C. §§ 1331, 1345, and 1367(a).

Page 2 of 28
' Case 2:17-cv-00352-TR RB. NPM Document 1. Filed o6/22/1 7, Page 3 of 28 PagelD 3

8. This Court may exercise personal jurisdiction over Defendants pursuant to 31
U.S.C. § 3732(a) because the acts committed by Defendants in violation of the FCA occurred in
the Middle District of Florida, and because one or more of Defendants can be found, reside,
and/or transact business in the Middle District of Florida.

9. Venue is proper in the Middle District of Florida under 31 U.S.C. § 3732 and 28
U.S.C. §§ 1391(b) and (c) because a substantial part of the events giving rise to the claims
alleged in this action occurred in the Middle District of Florida.
II. PARTIES

A. Relator

10. Melissa Strunk (“Relator”) is a citizen of the United States and resides in the state
of Florida. Relator was first employed by Cape Coral Surgery Center starting in January 2011
and began working additionally for Lee Island Coast Surgery Center in mid-2013. Relator
presently works for both facilities as a biller responsible for collecting self-payments and posting
all payments to patient’s accounts.

11. Relator is an original source of information within the meaning of the False
Claims Act, 31 U.S.C. § 3730(e)(4)(B).

B. Defendants

12. Wayne Isaacson, M.D. (Dr. Isaacson), NPI number 1215928189, is licensed by
the state of Florida as a Medical Doctor with his original license granted on July 29, 1996 and
expiring on January 31, 2019. Dr. Isaacson resides at 12100 Linton Road, Fort Myers, Florida
33908, and owns and operates Collier Anesthesia Pain, LLC.

13. Collier Anesthesia Pain, LLC is a for-profit, limited liability corporation,

organized under the laws of the state of Florida with a principal address of 4035 Evans Avenue,

Page 3 of 28
’

Case 2:17-Cv-00352-TP NPM Document 1. Filed 06/22/17, Page 4 of 28 PagelD 4

Suite 1, Fort Myers, Florida 33901. Collier Anesthesia Pain, LLC, lists Dr. Isaacson as its
manager in its Articles of Organization filed with the state of Florida. Collier Anesthesia Pain,
LLC, was previously known as Collier Anesthesia Pain, PA, and also listed Dr. Isaacson as its
President. Collier Anesthesia Pain, PA was converted to an LLC in September 2016. Collier
Anesthesia Pain, PA processes all billing for the professional fee for Dr. Isaacson’s treatments
performed at Cape Coral Surgery Center, Ltd. and Lee Island Coast Surgery Center.

14. Cape Coral Surgery Center, Ltd. (CCSC) is listed with the state of Florida
Secretary of State and shows its current principal place of business as One Park Plaza, Nashville,
Tennessee, 37203. CCSC’s physical location is at 2721 Del Prado Boulevard South, Cape Coral,
Florida 33904. Dr. Isaacson sees and treats patients at this facility.

15. Physicians Surgery Center, LLC, d/b/a Lee Island Coast Surgery Center (LISC) is
listed with the state of Florida Secretary of State which lists its currently principal place of
business as 4035 Evans Avenue, Fort Myers, Florida 33901. Dr. Isaacson sees and treats patients
at this facility.

IV. DEFENDANTS’ FRAUDULENT SCHEME

16. ‘In January 2011, Relator first became employed with Cape Coral Surgery Center.
Dr. Isaacson essentially rented space from Cape Coral Surgery Center one day a week, at which
time pain management patients would come in for appointments and receive injections as
needed. If injections were done, a bill was generated for the use of the facility in addition to the
bill associated with Dr. Isaacson’s professional component. Cape Coral Surgery Center submits
billing for the use of the facility, while Collier Anesthesia Pain, LLC, submits billing for the
professional fee on behalf of Dr. Isaacson.

17. Relator initially worked at Cape Coral Surgery Center part-time through a

Page 4 of 28
Case 2:17-cv-00352-TR&NPM Document 1 Filed 06/22/12, Page 5 of 28 PagelD 5

temporary placement agency, but was made full-time within two weeks. Her job responsibilities
included collecting self-payments and posting all patient payments. On June 20, 2011, Relator
was hired permanently by Defendant.

18. At the beginning of her employment, Relator’s immediate supervisor was
Christina Rhodes while Jackie Paul served as the administrator, and Heather Moore was the main
biller.

19, On January 9, 2013, Relator received an email from Heather Moore, who had
since been promoted from biller to Assistant Business Officer Manager. The email advised
Relator that all Medicare Advantage patients were only to be billed $100 with any remaining co-
pay to be written off per Defendant Dr. Isaacson.

20. After working at Defendant Cape Coral Surgery Center for two years, Relator
learned that there were two physicians that she should not question when they said to do
something: Defendant Dr. Isaacson and Dr. John Kagan.

21. Soon after receiving Heather Moore’s email with the instructions to write off
Medicare Advantage patients’ co-pays, Relator spoke with her supervisor, Christina Rhodes, to
find out exactly how she was supposed to account for, or write off, the amounts above $100.

22. Christina Rhodes told Relator that she was to record in the billing records that the
waived co-pay was a “courtesy adjustment.” No discussion of financial need was mentioned by
Rhodes or anyone else. Relator did as she was instructed and entered courtesy adjustments for
all Medicare Advantage patients who received pain injections during this time.

23. In May 2013, Defendant Cape Coral Surgery Center lost its gastrointestinal (GI)
group. As a result, Relator’s work hours dropped below 40 hours a week, so she submitted a

letter of resignation in order to seek more hours elsewhere. Relator was asked by Jackie Paul, -

Page 5 of 28
Case 2:17-cv-00352-TR&KNPM Document 1 Filed 06/22/1 fa, Page 6 of 28 PagelD 6

Christina Rhodes, and Heather Moore to rescind her resignation. Relator was offered a raise and
told that she could get the 40 hours a week she needed by working half days at Defendant Cape
Coral Surgery Center and half days at Defendant Lee Island Coast Surgery Center. Relator
agreed to rescind her resignation, eventually moving to Defendant Lee Island Coast Surgery
Center full-time while continuing to work at both centers on occasion.

24. During this time, Relator continued to record the “courtesy adjustments” which
could range from $100 to as much as $250, all dependent upon the Medicare Advantage patient’s
insurance co-pay requirement per their particular plan.

25. Relator was specifically instructed that the most any Medicare Advantage patient
was to pay was $100 on such procedures, regardless of whether or not a financial need existed.

26. Initially, surgery schedulers Latisha Ramirez and Aubrey Brown would put notes
in the patient records that stated, “patient only to pay $100 per Dr. I.” However, as time passed,
Latisha Ramirez and Aubrey Brown were replaced in the scheduling department and their
replacements discontinued putting the explicit notes regarding co-pay waivers. To be clear,
despite the absence of these notes, the practice of waiving or reducing co-pays continued after
their departures through the date of filing this complaint.

27. In September 2016, due to all of the many changes that had occurred in staffing
and the discontinuance of any notes in the patient records, Relator approached Christina Rhodes,
who had been promoted to Business Officer Manager for both Defendants Cape Coral Surgery
Center and Lee Island Coast Surgery Center. Relator sought to confirm whether she was still
supposed to take courtesy adjustments for Defendant Dr. Isaacson’s Medicare Advantage
patients.

28. Christina Rhodes instructed Relator to continue making the “courtesy

Page 6 of 28
" Case 2:17-Cv-00352-TRENPM Document 1 Filed 06/22/17, Page 7 of 28 PagelD 7

adjustments,” but that “it could not be documented” in the patient’s records, only in the billing
records, and that any amount above a $100 co-pay was to be waived and written off per
Defendant Dr. Isaacson “who is the Medical Director, and what he says goes.”

29. Even minor amounts of payment due for services rendered are not collected and
are written off as bad debts. In some instances, this has been done in order to keep patients
returning for additional procedures. Relator is not allowed to contact any of Defendant Dr.
Isaacson’s patients for facility charges due and no attempt is made to collect facility charges that
have not been paid by patients. This practice does not take place with regard to any other type of
insured or private pay patient.

30. Relator was told by Mary Loucks that Logan Laboratories, which processes drug
screening tests routinely ordered by Defendant Isaacson, does not collect from his patients any
amounts due, not covered by insurance, due to an "agreement" with Dr. Isaacson. When
Defendant Isaacson’s patients call the facility about Explanation of Benefits (EOBs) they’ve
received from their insurance companies where lab test fees are denied, Relator has been
instructed by Mary Loucks to tell the patients “not to worry about it that they will not receive a
bill from Logan Laboratories.”

V. PATIENT EXAMPLES

31. The following patient examples are but a small sample of the total universe of
patients who had their co-pays lowered or waived, in violation of the Anti-Kickback Statute and
the Civil Monetary Penalties Law, at the direction of Defendant Dr. Isaacson over the last four

and a half years:

Page 7 of 28
Case 2:17-Cv-00352-TREKNPM Document 1 Filed 06/22/17, Page 8 of 28 PagelD 8

Medicare Advantage Patient # 0001

32. Medicare Advantage patient #0001', covered by a Medicare Advantage insurance
plan from United Health Care known as Medicare Complete, with a co-pay of $250 due per
treatment, was treated by Defendant Isaacson at Defendant Lee Island Coast Surgery Center on

numerous occasions. A review of the billing receipt for patient #0001 shows the following:

Date of Service Procedure Amount Billed Courtesy Discount
1/24/2013 SI Joint Injection $1,058.00

2/21/2013 SI Joint Injection $1,058.00

3/15/2013 Courtesy Adjustment $-150.00
3/15/2013 Courtesy Adjustment $-150.00
$/2/2013 Injection, Single $1,065.00

5/16/2013 Injection, Single $1,065.00

5/29/2013 Courtesy Adjustment $-150.00
6/6/2013 Injection, Single $1,065.00

6/11/2013 Courtesy Adjustment $-150.00
6/12/2013 Courtesy Adjustment $-150.00
7/31/2013 SI Joint Injection $1,058.00

8/14/2013 SI Joint Injection $1,058.00

8/16/2013 Courtesy Adjustment $-150.00
8/16/2013 Courtesy Adjustment $-150.00
10/30/2013 SI Joint Injection $1,058.00

12/10/2013 Courtesy Adjustment $-150.00
Total Amount of Procedure Expenses $8,485.00

Total Amount of Co-Pays Waived $1,200.00

Medicare Advantage Patient 0002
33. Medicare Advantage patient #0002, who is covered by a Medicare Advantage
insurance plan from AARP known as Complete MCR, with a co-pay of $200 due per treatment,

was treated by Defendant Isaacson at Defendant Lee Island Coast Surgery Center on numerous

 

' The names of actual patients set forth herein have been omitted and assigned a number to protect their privacy.
These names will be revealed to the Court upon request, or to Defendants upon unsealing of this case and entry of an
appropriate protective order.

Page 8 of 28
Case 2:17-cv-00352-TPEKNPM Document i Filed 06/22/1

LePage 9 of 28 PagelD 9

occasions. A review of the billing receipt for patient #0002 shows the following:

Date of Service Procedure Amount Billed Courtesy Discount
2/12/2016 Ambulatory Surgery $1,173.00

2/26/2016 Ambulatory Surgery $1,173.00

3/11/2016 Ambulatory Surgery $1,118.00

3/24/2016 Ambulatory Surgery $1,118.00

4/7/2016 Courtesy Discount $-100.00
4/7/2016 Courtesy Discount $-100.00
4/7/2016 Courtesy Discount $-100.00
4/8/2016 Ambulatory Surgery $1,118.00

4/13/2016 Courtesy Discount $-100.00
4/27/2016 Courtesy Discount $-100.00
5/5/2016 Ambulatory Surgery $1,113.00

5/5/2016 Ambulatory Surgery $1,037.00

5/5/2016 Ambulatory Surgery $1,037.00

5/18/2016 Ambulatory Surgery $1,113.00

5/18/2016 Ambulatory Surgery $1,037.00

5/18/2016 Ambulatory Surgery $1,037.00

5/25/2016 Courtesy Discount $-100.00
6/13/2016 Courtesy Discount $-100.00
Total Amount of Procedure Expenses $12,074.00

Total Amount of Co-Pays Waived $ 700.00

Medicare Advantage Patient #0003

34. | Medicare Advantage patient #0003, who is covered by a Medicare Advantage
insurance plan from AARP known as Complete MCR, with a co-pay of $200 due per treatment,
was treated by Defendant Isaacson at Defendant Cape Coral Surgery Center on numerous

occasions. A review of the billing receipt for patient #0003 shows the following:

Date of Service Procedure Amount Billed Courtesy Discount
5/24/2016 Ambulatory Surgery $1,418.00

6/21/2016 Ambulatory Surgery $1,418.00

7/6/2016 Courtesy Discount $-100.00
7/12/2016 Ambulatory Surgery $1,418.00

7/23/2016 Courtesy Discount $-100.00

Page 9 of 28
“Case 2:17-cv-00352-TPRANPM Document 1

Filed 06/22/17 page 10 of 28 PagelD 10

7/26/2016 Ambulatory Surgery $1,418.00

8/30/2016 Ambulatory Surgery $1,118.00

8/30/2016 Ambulatory Surgery $311.00

8/30/2016 Courtesy Discount $-100.00
9/13/2016 Courtesy Discount $-100.00
9/20/2016 Ambulatory Surgery $1,118.00

9/20/2016 Ambulatory Surgery $311.00

10/6/2016 Courtesy Discount $-100.00
10/31/2016 Courtesy Discount $-100.00
11/30/2016 Ambulatory Surgery $1,418.00

12/21/2016 Courtesy Discount $-100.00
12/21/2016 Ambulatory Surgery $1,418.00

1/11/2017 Courtesy Discount $-100.00
1/11/2017 Ambulatory Surgery $1,111.00

1/25/2017 Ambulatory Surgery $1,111.00

1/31/2017 Courtesy Discount $-100.00
2/8/2017 Ambulatory Surgery $1,118.00

2/13/2017 Courtesy Discount $-100.00
2/22/2017 Ambulatory Surgery $1,118.00

2/27/2017 Courtesy Discount $-100.00
3/27/2017 Courtesy Discount $-100.00
Total Amount of Procedure Expenses $15,824.00

Total Amount of Co-Pays Waived $1,200.00

Medicare Advantage Patient #0004

35. | Medicare Advantage patient #0004, who is covered by a Medicare Advantage
insurance plan from United Health Care known as Medicare Complete, with a co-pay of $250
due per treatment, was treated by Defendant Isaacson at Defendant Lee Island Coast Surgery

Center on numerous occasions. A review of the billing receipt for patient #0004 shows the

following:

Date of Service Procedure Amount Billed Courtesy Discount
1/17/2013 - Injection, Single $1,065.00

1/21/2013 Injection, Single $1,065.00

Page 10 of 28
‘Case 2:17-cv-00352-TPBSNPM Document 1 Filed 06/22/17 page 11 of 28 PagelD 11

2/12/2013 Courtesy Discount $-150.00
2/14/2013 Injection, Single $1,065.00

2/26/2013 Courtesy Discount $-50.00
3/15/2013 Courtesy Discount $-150.00
11/18/2013 Injection, Single $980.00

12/9/2013 Injection, Single $980.00

12/12/2013 Courtesy Discount $-150.00
12/12/2013 Courtesy Discount $-150.00
12/20/2013 Injection, Single $980.00

12/26/2013 Courtesy Discount $-150.00
Total Amount of Procedure Expenses $6,135.00

Total Amount of Co-Pays Waived $800.00

Medicare Advantage Patient #0005

36. | Medicare Advantage patient #0005, who is covered by a Medicare Advantage
insurance plan from AARP known as Complete MCR, with a co-pay of $200 due per treatment,
was treated by Defendant Isaacson at Defendant Lee Island Coast Surgery Center on numerous

occasions. A review of the billing receipt for patient #0005 shows the following:

Date of Service Procedure Amount Billed Courtesy Discount
4/25/2016 Ambulatory Surgery $1,173.00

5/9/2016 Ambulatory Surgery $1,173.00

5/16/2016 Courtesy Discount $-100.00
5/23/2016 Ambulatory Surgery $1,173.00

5/31/2016 Courtesy Discount $-100.00
6/13/2016 Ambulatory Surgery $1,113.00

6/13/2016 Ambulatory Surgery $1,037.00

6/13/2016 Ambulatory Surgery $1,037.00

6/15/2016 Courtesy Discount $-100.00
7/7/2016 Courtesy Discount $-100.00
7/8/2016 Ambulatory Surgery $1,118.00

7/8/2016 Ambulatory Surgery $311.00

7/13/2016 Ambulatory Surgery $1,118.00

7/13/2016 Ambulatory Surgery $311.00

8/10/2016 Courtesy Discount $-100.00
8/12/2016 Ambulatory Surgery $1,118.00

Page 11 of 28
‘Case 2:17-cv-00352-TPBaNPM Document 1 Filed 06/22/17 {Page 12 of 28 PagelD 12

8/12/2016
8/16/2016
9/14/2016
9/14/2016
11/14/2016
1/16/2017
2/7/2017
4/25/2017
4/25/2017

Ambulatory Surgery
Courtesy Discount
Courtesy Discount
Courtesy Discount
Ambulatory Surgery
Ambulatory Surgery
Courtesy Discount
Courtesy Discount
Courtesy Discount

Total Amount of Procedure Expenses
Total Amount of Co-Pays Waived

Medicare Advantage Patient #0006:

37.

$311.00

$4,219.00
$1,111.00

$16,823.00

$-100.00
$-100.00
$-100.00

$-100.00
$-100.00
$-100.00

$1,100.00

Medicare Advantage Advantage patient #0006, was covered by a Medicare

Advantage insurance plan from Humana known as Humana Gold MCR during the time period of

2014-2015. Under Humana’s plan he was responsible for a $250 co-pay due per treatment.

From 2016 through the present, patient #0006 has been covered by a Medicare Advantage

insurance plan from AARP known as Medicare Complete HMO. Under this plan he is

responsible for a $200 co-pay due per treatment. Patient #0006 has been treated by Defendant

Isaacson numerous times from 2014 — present at Defendant Lee Island Coast Surgery Center. A

review of the billing receipt shows the following:

Date of Service

11/4/2014
11/18/2014
11/25/2014
12/4/2014
12/4/2014
12/9/2014
12/18/2014
12/18/2014
1/3/2015
1/6/2015

Procedure

Ambulatory Surgery
Ambulatory Surgery
Courtesy Discount
Ambulatory Surgery
Radiology
Courtesy Discount
Ambulatory Surgery
Radiology
Courtesy Discount
Ambulatory Surgery

 

Amounts Billed Courtesy Discount
$1,117.27
$1,117.27

$-150.00
$1,065.00
$196.00

$-150.00
$1,065.00
$196.00

$-150.00

$1,065.00

Page 12 of 28
“Case 2:17-Cv-00352-TPB,NPM Document 1 Filed 06/22/17 bage 13 of 28 PagelD 13

1/6/2015
1/21/2015
2/23/2015
2/23/2015
2/23/2015
2/27/2015
2/27/2015
4/3/2015
4/6/2015
4/20/2015
7/30/2015
7/30/2015
8/13/2015
8/13/2015
8/28/2015
8/28/2015
9/15/2015
9/18/2015
9/30/2015
11/12/2015
11/25/2015
12/3/2015
12/21/2015
1/18/2016
1/18/2016
1/18/2016
2/1/2016
2/1/2016
2/1/2016
2/15/2016
3/7/2016
3/9/2016
3/16/2016
4/7/2016
4/7/2016
4/7/2016
4/7/2016
4/21/2016
4/21/2016
4/27/2016

Radiology

Courtesy Discount
Ambulatory Surgery
Ambulatory Surgery
Ambulatory Surgery
Courtesy Discount
Courtesy Discount
Ambulatory Surgery
Courtesy Discount
Ambulatory Surgery
Ambulatory Surgery
Radiology
Ambulatory Surgery
Radiology
Ambulatory Surgery
Radiology

Courtesy Discount
Courtesy Discount
Courtesy Discount
Ambulatory Surgery
Ambulatory Surgery
Courtesy Discount
Courtesy Discount
Injection, Diagnostic
Injection, Diagnostic
Injection, Diagnostic
Injection, Diagnostic
Injection, Diagnostic
Injection, Diagnostic
Injection

Injection

Courtesy Discount
Courtesy Discount
Courtesy Discount
Courtesy Discount
Injection

Fluoroscopic Guidance

Injection

Fluoroscopic Guidance

Courtesy Discount

$196.00

$1,060.00
$791.00
$791.00

$1,117.27

$1,117.27
$1,065.00
$196.00
$1,065.00
$196.00
$1,065.00
$196.00

$1,117.27
$1,117.27

$1,113.00
$831.00
$831.00
$1,113.00
$831.00
$831.00
$1,173.00
$1,173.00

$1,118.00
$311.00
$1,118.00
$311.00

Page 13 of 28

$-150.00

$-150.00
$-150.00

$-250.00

$-250.00
$-250.00
$-250.00

$-250.00
$-250.00

$-100.00
$-100.00
$-100.00
$-100.00

$-100.00
‘Case 2:17-cv-00352-TPBANPM Document 1

Filed 06/22/17 _Page 14 of 28 PagelD 14

om

5/5/2016 Injection $1,118.00

5/5/2016 Fluoroscopic Guidance $311.00

5/16/2016 Courtesy Discount $-100.00
5/25/2016 Courtesy Discount $-100.00
8/3/2016 Injection $1,173.00

8/18/2016 Ambulatory Surgery $1,173.00

8/24/2016 Courtesy Discount $-100.00
9/7/2016 Ambulatory Surgery $1,173.00

9/14/2016 Courtesy Discount $-100.00
9/22/2016 Ambulatory Surgery $1,173.00

9/28/2016 Courtesy Discount $-100.00
10/6/2016 Ambulatory Surgery $1,173.00

10/13/2016 Courtesy Discount $-100.00
11/3/2016 Ambulatory Surgery $1,118.00

11/3/2016 Radiology $311.00

11/9/2016 Courtesy Discount $-100.00
12/7/2016 Courtesy Discount $-100.00
1/9/2017 Ambulatory Surgery $1,118.00

1/27/2017 Ambulatory Surgery $1,118.00

2/17/2017 Courtesy Discount $-100.00
3/24/2017 Ambulatory Surgery $1,111.00

4/25/2017 Courtesy Discount $-100.00
Total Amount of Procedure Expenses $39,735.62

Total Amount of Co-Pays Waived $3,900.00

Medicare Advantage Patient #0007:

38. | Medicare Advantage patient #0007 is covered by a Medicare Advantage
insurance plan from Blue Cross Blue Shield known as MCR HMO. Under this plan she is
responsible for a $250/per treatment co-pay.

39, On January 19, 2017, Relator was working on credit balances and discovered that
patient #0007 had actually paid the correct amount due for procedures performed at Defendant
Lee Island Coast Surgery Center. Due to the courtesy adjustment that had been posted to the
account, patient #0007 ended up with a credit of $150.00 on her account. Relator asked Christina

Rhodes if she should refund patient #0007 or reverse the courtesy adjustment. Christina Rhodes

Page 14 of 28
“Case 2:17-Cv-00352-TPB,NPM Document 1 Filed 06/22/17 Page 15 of 28 PagelD 15

told Relator that she should refund the credit because per Defendant Isaacson’s policy, Medicare
Advantage patients were only to pay $100 per visit.

40. A refund request was submitted by Relator in the amount of $150.00 which was
approved by Heather Moore. In the Reason for Refund explanation for the request, it is written:

“PT ONLY TO PAY $100 PER DRI, PT PAID $278.45, PT TOTAL RESP IS $228.45, PT

PAID $378.45”

41. On February 22, 2017, a refund in the amount of $150 was issued to patient
#0007 as she had paid the correct amount of co-pay due, yet once discovered she was refunded
the amount over the $100 that all Medicare Advantage patients are charged, regardless of their
actual co-pay responsibilities or financial need.

42. These patient examples are provided to typify the universal lowering or waiving
of co-pays for Medicare Advantage patients.

43. Beyond simply reducing or waiving co-pays, no amount due by patients is ever
pursued in collections and billing staff like Relator are forbidden from contacting any of
Defendant Dr. Isaacson’s patients in an attempt to collect facility charges due. This practice
does not take place with regard to any other type of insured or private pay patient.

44. On May 24, 2017, Relator received the below email regarding attempts to collect

any amounts due from any patients of Defendant Dr. Isaacson:

Page 15 of 28
“Case 2:17-cv-00352-TPBNPM Document 1 Filed 06/22/17 Page 16 of 28 PagelD 16

Strunk, Melissa

From: Rhodes, Christina

Sent: Wednesday, May 24, 2017 6:07 PM
To: Strunk, Melissa

Ce: Moore, Heather

Subject: Pain Accounts

Attachments: image001 jpg

Melissa

i spoke to Dr. Isaacson about the accounts we gave to him. He never looked at them and does not plan to review
them. At first he said to write them all off. After we further discussed it, he agreed that we can write off the accounts
of the active patients, but proceed with collections on patients that are no longer treating.

I think we need to take it a step further and discuss how we can be more proactive on the front end collecting from his
patients for the facility fee. Even if we don’t collect at the TOS we need to try to collect something towards their
balance when they continue to come in.

Let’s discuss possibly Friday when we all have time.

Thanks -

Christina Rhodes

Administrator/Business Manager
Cape Coral Surgery Center

(P} 239-242-8010

(F) 239-242-8020

    

kz: SURGERY PARTNERS}

STE Fa Ti oe oP! Tm PPL NT ee A a ofc ae PE arty BRE Y

VI. LEGAL AND REGULATORY FRAMEWORK
A. The Medicare Copayment
45. | Under Medicare Part B, Medicare generally pays 80 percent of the reasonable
charges (as established by the Medicare Physician Fee Schedule) for medically necessary
services provided to beneficiaries. See 42 U.S.C. §§ 1395l(a)(1), 1395 y(a)(1)(A).
46. | Medicare beneficiaries are generally expected to pay the remaining 20 percent in
the form of a copayment, also called a “co-pay” or “coinsurance” payment.

47. | The copayment is intended to minimize costs to federal healthcare programs and

Page 16 of 28
Case 2:17-cv-00352-TPBaNIPM Document 1 Filed 06/22/17 Mage 17 of 28 PagelD 17

beneficiaries by incentivizing beneficiaries to be better health care consumers—selecting
services because they are medically needed, rather than simply because they are free. See HHS
Office of Inspector General Special Fraud Alert, 59 Fed. Reg. 65372-01, at 65375 (Dec. 19,
1994).

48. Consequently, federal law prohibits the routine waiver of copayments, and except
in narrow circumstances, the non-routine waiver of copayments. /d. (citing 18 U.S.C. §§ 287,
1001; 31 U.S.C. § 3729; 42 C.F.R. §§ 1320a-7, 1320a-7a, 1320a-7b).

49. The routine waiver of copayments is prohibited, first, because “[a] provider,
practitioner or supplier who routinely waives Medicare copayments . . . is misstating its actual
charge.”

50. A Special Fraud Alert succinctly explains why such practices are fraud: “[I]f a
supplier claims that its charge for a piece of equipment is $100, but routinely waives the
copayment, the actual charge is $80. Medicare should be paying 80 percent of $80 (or $64),
rather than 80 percent of $100 (or $80). As a result of the supplier’s misrepresentation, the
Medicare program is paying $16 more than it should for this item.”
Special Fraud Alert, 59 Fed. Reg. 65372-01, at 65374-75.

51. Further, as the Medicare Claims Processing Manual (Ch. 23 § 80.8.1) explains:
Deductible and coinsurance amounts are taken into account (included) in determining the
reasonable charge for a service or item. In this regard, a billed amount that is not reasonably
related to an expectation of payment is not considered the “actual” charge for the purpose of
processing a claim or for the purpose of determining customary charges.

52. The routine waiver of copayments may constitute impermissible remuneration

under provisions of the Social Security Act, including the Anti-Kickback Statute, 42 U.S.C. °§

Page 17 of 28
Case 2:17-cv-00352-TPEgNPM Document 1. Filed 06/22/17 Rage 18 of 28 PagelD 18

1320a-7b(b), and the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a.

53. As the HHS Office of Inspector General explained:

In certain cases, a provider, practitioner or supplier who routinely waives

Medicare copayments . . . could be held liable under the Medicare and Medicaid

anti-kickback statute. 42 U.S.C. 1320a-7b(b). The statute makes it illegal to offer,

pay, solicit or receive anything of value as an inducement to generate business

payable by Medicare or Medicaid. When providers, practitioners or suppliers

forgive financial obligations for reasons other than genuine financial hardship of

the particular patient, they may be unlawfully inducing that patient to purchase

items or services from them. Special Fraud Alert, 59 Fed. Reg. 65372-01, at

65375; see also Medicare Program Integrity Manual, Ch. 4 § 4.22.1.1 (“Routine

waivers of coinsurance or deductibles are unlawful because they could result in . .

. violation of the anti-kickback statute.”).

54. Similarly, § 1128A(a)(5) of the Social Security Act prohibits the offer or transfer
of “remuneration” to a Medicare beneficiary that the offeror or transferor knows or should know
is likely to influence the beneficiary’s healthcare decisions. 42 U.S.C. § 1320a-7a(a)(5); see also
OIG Special Advisory Bulletin, Offering Gifts and Other Inducements to Beneficiaries (Aug. 30,
2002). Prohibited “remuneration” includes “the waiver of coinsurance and deductible amounts
(or any part thereof).” 42 U.S.C. § 1320a-7a(i)(6).

55. Waiver of copayments implicates section 1128A(a) (5) of the Act if the patient for
whom the copayment is waived is a Federal healthcare program beneficiary who is not
financially needy. OIG has previously stated that providers that routinely waive Medicare cost-
sharing amounts for reasons unrelated to individualized, good faith assessments of financial
hardship may be held liable under the anti-kickback statute. See OIG Special Fraud Alert on
Routine Waiver of Medicare Part B Copayments and Deductibles, 59 Fed. Reg. 65372, 65374
(Dec. 19, 1994). Such waivers may constitute prohibited remuneration to induce referrals, as
well as a violation of the civil monetary prohibition against inducements to beneficiaries.

56. Even if non-routine; the waiver of a copayment is permissible only in narrow

circumstances. The waiver must be (1) unadvertised, and must either (2) “address the special

Page 18 of 28
‘Case 2:17-cv-00352-TPBJNPM Document 1 Filed 06/22/17 Rage 19 of 28 PagelD 19

financial needs of a particular patient” or (3) occur after “a good faith effort to collect” has been
exhausted. Special Fraud Alert, 59 Fed. Reg. 65372-01, at 65375; see also 42 U.S.C. § 1320a-
7a(i)(6) (prohibited remuneration does not include “the waiver of coinsurance” if (i) “the waiver
is not offered as part of any advertisement or solicitation;” (ii) “the person does not routinely
waive coinsurance;” and (iii) the person determined “in good faith that the individual is in
financial need” or failed to collect “after making reasonable collection efforts”); 42 C.F.R. §
1003.101 (same).

57. | Copayment waivers are not permissible if they are advertised. Special Fraud
Alert, 59 Fed. Reg. 65372-01, at 65375; 42 U.S.C. § 1320a-7a(i)(6); 42 C.F.R. § 1003.101.
Advertising includes indirect marketing or promotional efforts, or informal channels of
information dissemination, such as “word of mouth” promotion by practitioners or patient
support groups. OIG Special Advisory Bulletin, Offering Gifts and Other Inducements to
Beneficiaries (Aug. 30, 2002).

58. A copayment waiver based on financial hardship is prohibited if it is not
supported by a “good faith” assessment of the individual beneficiary’s financial need. Special
Fraud Alert, 59 Fed. Reg. 65372-01, at 65375; 42 U.S.C. § 1320a-7a(i)(6); 42 C.F.R. §
1003.101. The “[rJjoutine use of ‘Financial hardship’ forms which state that the beneficiary is
unable to pay the coinsurance” is insufficient. Special Fraud Alert, 59 Fed. Reg. 65372-01, at
65375.

59. | A copayment waiver based on a failure to collect is prohibited if it is not preceded
by a “good faith” collection effort. Special Fraud Alert, 59 Fed. Reg. 65372-01, at 65375; 42
U.S.C. § 1320a-7a(i)(6); 42 C.F.R. § 1003.101. The collection effort must be more than “token”

and must be similar to efforts made to collect comparable amounts from non-Medicare patients.

Page 19 of 28
“Case 2:17-cv-00352-TPB,NPM Document 1 Filed 06/22/17 ~hage 20 of 28 PagelD 20

Medicare Claims Processing Manual, Ch. 23, § 80.8.1.
B. The False Claims Act
60. The False Claims Act or FCA provides for the award of treble damages and civil
penalties for, inter alia, knowingly submitting, or causing the submission of, false or fraudulent
claims for payment to the United States government. 31 U.S.C. § 3729(a)(1).
61. The FCA provides, in pertinent part, that a person who:

(a)(1)(A) knowingly presents, or causes to be presented, a false or fraudulent
claim for payment or approval;

(a)(1)(B) knowingly makes, uses, or causes to be made or used, a false record or
statement material to a false or fraudulent claim; ...

(a)(1)(C) conspires to commit a violation of the Act specifically to violate the
other subparagraphs which create liability;...

(a)(1)(G) knowingly makes, uses, or causes to be made or used, a false record or
statement material to an obligation to pay or transmit money or property to the
Government, or knowingly conceals or knowingly and improperly avoids or
decreases an obligation to pay or transmit money or property to the Government; .

is liable to the United States Government for a civil penalty of not less than
$5,000 and not more than $10,000, as adjusted by the Federal Civil Penalties
Inflation Adjustment Act of 1990 (28 U.S.C. 2461 note; Public Law 104-410),
plus 3 times the amount of damages which the Government sustains. . . .31 U.S.C.
§ 3729

62. For purposes of the FCA:
“the terms “knowing” and “knowingly” (A) mean that a person, with respect to
information (i) has actual knowledge of the information; (ii) acts in deliberate
ignorance of the truth or falsity of the information; or (iii) acts in reckless
disregard of the truth or falsity of the information; and (B) require no proof of
specific intent to defraud.” 31 U.S.C. § 3729(b).

C. The Anti-Kickback Statute
63. The Anti-Kickback Statute makes it illegal for individuals or entities to

knowingly and willfully offer or pay remuneration (including any kickback, bribe, or rebate) to

Page 20 of 28
‘Case 2:17-Cv-00352-TPBJNPM Document 1 Filed 06/22/17 Jpage 21 of 28 PagelD 21

any person to induce business that is reimbursed under a Federal health care program. 42 U.S.C.
§ 1320a-7b.

64. | Congress enacted a prohibition against the payment of kickbacks in any form to
protect Medicare and Medicaid programs because remuneration can influence health care
decisions that would result in services being provided that are medically unnecessary, of poor
quality, or even harmful to a vulnerable patient population. See Social Security Amendments of
1972, Pub. L. No. 92-603, §§ 242(b) and (c); 42 U.S.C. § 1320a-7b; Medicare-Medicaid
Antifraud and Abuse Amendments, Pub. L. No. 95-142; Medicare and Medicaid Patient Program
Protection Act of 1987, Pub. L. No. 100-93.

65. As codified in the Patient Protection and Affordable Care Act of 2010, Pub. L.
No. 11 1-148, § 6402(f), 124 Stat. 119, codified at 42 U.S.C. § 1320a-7b(g), “a claim that
includes items or services resulting from a violation of [the Anti-Kickback Statute] constitutes a
false or fraudulent claim for purposes of (the False Claims Act].”

D. Medicare

66. | The Medicare program, which Congress enacted in 1965 as part of Title XVIII of
the Social Security Act pays for the costs of healthcare services for certain individuals.
Entitlement to Medicare is based on age, disability, or affliction with end-stage renal disease.
See 42 U.S.C. §§ 426, 426-1.

67. Health and Human Services (HHS) is responsible for the administration and
supervision of the Medicare program, which it does through the Centers for Medicare and
Medicaid Services (CMS), an agency of HHS.

68. | CMS contracts with private companies, referred to as “fiscal intermediaries,” to

administer and pay claims from the Medicare Trust Fund. 42 U.S.C: § 1395(u). In this capacity,

Page 21 of 28
“Case 2:17-Cv-00352-TPBNPM Document 1. Filed 06/22/17 hage 22 of 28 PagelD 22

the fiscal intermediaries act on behalf of CMS. 42 C.F.R. § 413.64. Under their contracts with
CMS, fiscal intermediaries review, approve, and pay Medicare bills, called “claims,” received
from medical providers. Those claims are paid with federal funds.

69. There are two primary components to the Medicare Program, Part A and Part B.
Medicare Part A authorizes payment for institutional care, including hospitals, skilled nursing
facilities, and home health care. 42 U.S.C. § 1395c-1395i-5. Medicare Part B is a federally
subsidized, voluntary insurance program that covers a percentage of the fee schedule for
physician services as well as a variety of medical and other services to treat medical conditions
or prevent them. 42 U.S.C. §§ 1395j-1395w-5. The allegations herein involve Part B for
services billed by the Defendants to Medicare.

70. When providing injections as a service under Part B Medicare, physicians
purchase the drugs, manage inventory, administer drugs in-office, and submit claims to Medicare
insurers for reimbursement of the drug and certain associated administrative costs, such as co-
pay collections. In order to get paid from Medicare, providers (like Defendants herein) complete
and submit a claim for payment on a designated Health Insurance Claim Form, which during the
relevant time period, was or has been designated CMS 1500. This form contains patient-specific
information including the diagnosis and types of services that are assigned or provided to the
Medicare patient. The Medicare Program relies upon the accuracy and truthfulness of the CMS
1500 to determine whether and what amounts the provider is owed.

71. To this end, the Health Insurance Claim Form, CMS 1500, contains the following
certification by the physician or supplier submitting a claim to Medicare:

I certify that the services shown on this form were medically indicated and

necessary for the health of the patient and were personally furnished by me or
were furnished incident to my professional service by my employee under my

Page 22 of 28
“Case 2:17-cv-00352-TPBNPM Document 1 Filed 06/22/17 mage 23 of 28 PagelD 23

immediate personal supervision, except as otherwise expressly permitted by
Medicare or CHAMPUS regulations.

That certification is then followed by the following “Notice:”
Anyone who misrepresents or falsifies essential information to receive payment

from Federal funds requested by this form may upon conviction be subject to fine
and imprisonment under applicable Federal laws.

72. Generally, Medicare covers 80% of the “reasonable charges” billed by the
provider for the Medicare-approved health services provided to a patient. 42 U.S.C. §
1395(a)(1). Accordingly, the patient is normally required to contribute the remaining 20% as a
copayment. 42 U.S.C. § 1395cc(a)(2)(A)(ii).

73. | Waiver of copayments in consideration of a particular patient’s financial hardship
is permitted in exceptional circumstances. The hardship exception, however, must not be used
routinely; it should be used occasionally to address the special financial needs of a particular
patient, supported by documentation of financial hardship. Except in such special cases, a good
faith effort to collect deductibles and copayments must be made.

E. Medicare Participation

74. In order to participate in the Medicare program, physicians and facilities like
Defendants must periodically sign an application to participate in the program. The application
must be signed by an authorized representative of the provider, and contains a certification
statement that reads:

I agree to abide by the Medicare laws, regulations and program instructions that

apply to this provider. . . . I understand that payment of a claim by Medicare is

conditioned upon the claim and the underlying transaction complying with such

laws, regulations, and program instructions (including but not limited to, the

Federal anti-kickback statute and the Stark law), and on the provider’s compliance

with all applicable conditions of participation in Medicare.

75. Once a provider has been accepted as a participant in the Medicare program, it

must enter into an Electronic Data Interchange (“EDI”) Enrollment Agreement.

Page 23 of 28
“Case 2:17-cv-00352-TPBgNPM Document 1 Filed 06/22/17 pomage 24 of 28 PagelD 24

76. As part of that EDI Enrollment Agreement, providers agree to “submit claims that
are accurate, complete, and truthful.” In signing the EDI Enrollment Agreement, Medicare
providers acknowledge that "all claims will be paid from Federal funds, that the submission of
such claims is a claim for payment under Medicare, and that anyone who misrepresents or
falsifies or causes to be misrepresented or falsified any record or other information relating to
that claim that is required pursuant to this agreement may, upon conviction, be subject to a fine
and/or imprisonment under applicable Federal law.”

77. As another condition to participation in the Medicare Program, providers are
affirmatively required to disclose to their fiscal intermediaries any inaccuracies of which they
become aware in their claims for Medicare reimbursement (including in their cost reports). 42
C.F.R. §§ 401.601(d)(iii), 411.353(d); 42 C.F.R. Part 405, Subpart C; see also 42 C.F.R.
§§ 489.40, 489.31. In fact, under 42 U.S.C. § 1320a-7b(a)(3), providers have a clear, statutorily-
created duty to disclose any known overpayments or billing errors to the Medicare carrier, and
the failure to do so is a felony. Providers’ contracts with CMS carriers or fiscal intermediaries
also require providers to refund overpayments. 42 U.S.C. § 1395u; 42 C.F.R. § 489.20(g).

78. Accordingly, if CMS pays a claim for medical goods or services that was not
medically necessary, a refund is due and a debt is created in favor of CMS. 42 U.S.C.
§ 1395u()(3). In such cases, the overpayment is subject to recoupment. 42 U.S.C. § 1395gg.
CMS is entitled to collect interest on overpayments. 42 U.S.C. § 1395/Q).

VII. CAUSES OF ACTION
COUNT I
(False Claims Act: Presentation of False Claims for Payment)
(31 U.S.C. § 3729(a)(1)(A))

79. Relator repeats and incorporates by reference the allegations contained in

Page 24 of 28
‘Case 2:17-cv-00352-TPBgNPM Document 1. Filed 06/22/17 nage 25 of 28 PagelD 25

Paragraphs 1 through 78 of this Complaint as if fully set forth herein.

80. Asa result of offering kickbacks in the form of waived or lowered copayments, in
violation of the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b)(2)(A), Defendants knowingly
presented, and caused to be presented, false or fraudulent claims for payment or approval to the
United States for surgical and related ancillary care that were false as a result of illegal
kickbacks.

81.‘ By virtue of the false or fraudulent claims that Defendants made and/or caused to
be made, the United States suffered damages and is therefore entitled to treble damages under the
FCA, to be determined at trial, plus civil penalties of not less than $5,500 and up to $11,000 for
each violation.

COUNT I
(False Claims Act: Use of False Statements)
(31 U.S.C. §3729(a)(1)(B))

82. Relator repeats and incorporates by reference the allegations contained in
Paragraphs 1 through 78 of this Complaint as if fully set forth herein.

83. Asaresult of providing kickbacks in the form of waived copayments, in violation
of the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b)(2)(A), Defendants knowingly caused
false records or statements to be made that were material to getting false or fraudulent claims
paid by Medicare, in violation of 31 U.S.C. § 3729(a)(1)(B).

84. By virtue of the false or fraudulent claims that Defendants made and/or caused to
be made, the United States suffered damages and is therefore entitled to treble damages under the
FCA, to be determined at trial, plus civil penalties of not less than $5,500 and up to $11,000 for

each violation.

Page 25 of 28
Case 2:17-cv-00352-TPBgNPM Document 1. Filed 06/22/17 mage 26 of 28 PagelD 26

COUNT HI
(False Claims Act: Presentation of False Claims for Payment)
(31 U.S.C. § 3729(a)(1)(A))

85. Relator repeats and incorporates by reference the allegations contained in
Paragraphs 1 through 78 of this Complaint as if fully set forth herein.

86. By inflating the amount of the value of services rendered to Medicare
beneficiaries by including the waived copayment amount when submitting its claims for
reimbursement, Defendants caused false claims to be presented for reimbursement by Medicare.

87. Accordingly, Defendants knowingly caused to be presented false or fraudulent
claims for payment or approval in violation of 31 U.S.C. § 3729(a)(1)(A).

88. By virtue of the false or fraudulent claims that Defendants made and/or caused to
be made, the United States suffered damages and is therefore entitled to treble damages under the
FCA, to be determined at trial, plus civil penalties of not less than $5,500 and up to $11,000 for
each violation.

COUNT IV
(False Claims Act: Use of False Statements)
(31 U.S.C. § 3729(a)(1)(B)

89. Relator repeats and incorporates by reference the allegations contained in
Paragraphs 1 through 78 of this Complaint as if fully set forth herein.

90. By inflating the amount of the value of services rendered to Medicare
beneficiaries by including the waived copayment amount when submitting its claims for
reimbursement, Defendants knowingly caused false records or statements to be made that were
material to getting false or fraudulent claims paid by Medicare.

91. Accordingly, Defendants knowingly caused to be presented false or fraudulent

claims for payment or approval in violation of 31 U.S.C. § 3729(a)(1)(A).

Page 26 of 28
Case 2:17-Cv-00352-TPBsNPM Document 1 Filed 06/22/17 mage 27 of 28 PagelD 27

92. By virtue of the false or fraudulent claims that Defendants made and/or caused to
be made, the United States suffered damages and is therefore entitled to treble damages under the
FCA, to be determined at trial, plus civil penalties of not less than $5,500 and up to $11,000 for
each violation.

COUNT V
(False Claims Act: False Record Material to Obligation to Pay)
(1 U.S.C. § 3729(a)(1)(G)

93. Relator repeats and incorporates by reference the allegations contained in
Paragraphs | through 78 of this Complaint as if fully set forth herein.

94. | Defendants made and used or caused to be made or used false records or
statements material to an obligation to pay or transmit money to the United States, or knowingly
concealed, avoided, or decreased an obligation to pay or transmit money to the United States.

95. Said false records or statements were made with actual knowledge of their falsity,
or with reckless disregard or deliberate ignorance of whether or not they were false.

VITI. PRAYER FOR RELIEF
WHEREFORE, Relator, on behalf of the United States, demands judgment against

Defendants as to Counts I-V of the Complaint, as follows:

A. The Defendants be ordered to cease and desist violating 31 U.S.C. §3729 et seq. as set
forth above.

B. That this Court enter judgment against Defendants in an amount equal to three times the
amount of damages the United States government has sustained because of Defendants’
actions, plus a civil penalty of $11,000 for each false claim, together with the costs of
this action, with interest, including the cost to the United States government for its
expenses related to this action.

C. That this Court enters judgment against Defendants for the maximum amount of actual
damages under 31 U.S.C. §3729 et seq.

D. That Relator be awarded all costs incurred, including her attorneys’ fees.

Page 27 of 28
Case 2:17-cv-00352-TPB-NPM Document1 Filed 06/22/17 Page 28 of 28 PagelD 28

E. That the United States and Relator receive all relief, both in law and in equity, to which

they are entitled.

DEMAND FOR JURY TRIAL

Relator demands a jury trial in this case.

Dated June 21, 2017

BY:

Respectfully submitted,

[L_f7

ae Young(FBN Yaa
ng(@forthepeople.¢om

 

MORGAN & MORGAN
COMPLEX LITIGATION GROUP
76S. Laura St., Suite 1100
Jacksonville, FL 32202
(904)361-0012 Telephone

John Yanchunis (FBN 324681)
ivanchunis@forthepeople.com
MORGAN & MORGAN
COMPLEX LITIGATION GROUP
201 North Franklin Street, 7th Floor
Tampa, Florida 33602

(813) 318-5169 Telephone

Attorneys for Plaintiff/Relator

Page 28 of 28
